Citation Nr: 1114696	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a higher initial rating in excess of 20 percent for a right knee anterior cruciate ligament (ACL) tear.  

5.  Entitlement to a total disability rating due to individual employability resulting from service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 and May 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for a herniated nucleus pulposus, 
C5-6 and C6-7, right, denied service connection for low back strain, granted service connection for right knee ACL tear, with a noncompensable rating assigned, effective July 11, 2005, denied entitlement to service connection for PTSD and denied entitlement to TDIU.  

In a December 2007 rating decision, the RO granted an increased rating of 20 percent for service connected right knee ACL tear, effective July 11, 2005.  

In April 2010 the Board denied the Veteran's claim for entitlement to service connection for a cervical spine disability, a low back disability, and PTSD, denied entitlement to an increased rating for service connected right knee ACL tear, and denied entitlement to TDIU.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010 the Court issued an Order granting a Joint Motion for Remand (joint motion) of the Parties to vacate the Board's decision and remand the case back to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for actions in compliance with the Court's Order.  



REMAND

In the December 2010 joint motion, the parties agreed that the VA had not fulfilled its duty to assist the claimant with respect to the service connection and increased initial rating issues.

The Board is bound by the findings contained in the joint motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).
 
As noted in joint motion, the Veteran reported during an October 2007 VA joints examination and in a December 2007 VA Form 9 that his service connected right knee ACL tear caused his lower back and neck pain.  However, the VA examination did not provide an opinion as to the etiology of the cervical spine and low back symptoms, including whether either were caused by or due to the service connected right knee disability.  Moreover, the VA examiner stated that post-discharge private treatment records from a 1991 motor vehicle accident were not reviewed in connection with the examination and that they could be potentially important.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  The October 2007 VA examination is accordingly inadequate for the purpose of determining the etiology of the cervical spine and low back symptoms and a remand is necessary to provide a new examination.

In regard to the question of secondary service connection, the instant claim was received in June 2005.  During the pendency of this claim 38 C.F.R. § 3.310 was amended, effective October 10, 2006, but the amendments to this section are not liberalizing.  Therefore, the originating agency should apply the former version of the regulation.

Regarding the right knee issue, a March 2011 brief submitted by the Veteran's representative stated that the Veteran asserted that his right knee disability had worsened since the last VA examination in October 2007.  A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran must be provided with a new VA examination to determine the current severity of his right knee disability.  

With regard to PTSD, the joint motion noted that the Veteran asserted stressors involving incidents that occurred while driving an armed personnel carrier (APC) and performing duties as a border patrol agent in South Korea.  Specifically, in a September 2007 statement, the Veteran identified a stressor where the APC he was driving near "Camp Howze" almost slid off of a cliff or steep incline in December 1984.  He stated that his track commander was very excited and told him that he was going to recommend the Veteran for a citation or medal for his action in staying with his vehicle.  Such a citation may be present in the Veteran's service personnel record, which is not associated with the claims file.  Thus, the RO should obtain the service personnel record before the issue is readjudicated.

The claims for service connection and increased rating are inextricably intertwined with entitlement to TDIU, since TDIU depends on what conditions are service connected and the ratings assigned.  See Shields v. Brown, 8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. App.332, 338-40 (1995).  As the joint motion noted, the parties agreed that the issue of TDIU is inextricably intertwined with the other issues that are being remanded and, therefore, must be remanded to allow for adjudication those issues.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel record to determine if there is documentation therein of his claimed stressor of narrowly avoiding an accident with his armored personnel carrier in December 1984 along the South Korean DMZ, for which he contends he was commended by his commanding officer.  

2.  If credible supporting evidence of the Veteran's claimed stressor is received, schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether the Veteran meets the criteria for a diagnosis of PTSD.  If not, the examiner should specify which of the criteria are not met.  If the Veteran does meet the PTSD criteria, the examiner should specify the stressor(s) supporting the diagnosis and provide a detailed description of the stressor(s).  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any other currently diagnosed psychiatric had its onset in service or is the result of a disease or injury in service.

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be scheduled for a VA examination to determine whether he has a current cervical spine or low back disability that is related to service or the service connected right knee disability.  The examiner should review the claims folder and note such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that a current cervical spine or low back disability had its onset in active service or is otherwise the result of disease or injury in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the service connected right knee disability proximately caused the claimed current cervical spine or low back disability.    

The examiner should provide a rationale for each of the opinions that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability and its impact on occupational and social functioning.  The examiner should review the claims folder and note such review in the examination report.

The examiner should report the ranges of right knee motion in degrees.  The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups.  

The examiner should note the points in the ranges of motion when pain becomes evident.

The examiner should further note whether there is subluxation or instability and if present, should opine whether its severity is slight, moderate or severe.

The examiner should provide an opinion as to whether the service connected right knee disability would prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.

5.  If service connection for a cervical spine or low back disability or PTSD is granted, refer the claims file to one of the VA examiners, or schedule the Veteran for a new VA examination, for an opinion as to whether the service connected disabilities together preclude all gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner should provide a rationale for the opinion.

6.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

7.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues, including entitlement to TDIU.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


